 

Case 5:19-cv-04007-HLT-TJJ Document 65 Filed 08/26/19 Page 1 of 2

GOODELL STRATTON 515 S Kansas Ave T 785.233.0593

Topeka, KS 66603 F 785.233.8870

EDMONDSs PALMER LLP WWW.GSEPLAW.COM E gsep@gseplaw.com

Attorneys at Laws Established 1881

August 26, 2019

Clerk of the U.S. District Court of Kansas
444 SES Quincy St, #490
Topeka, KS 66683

Re: Case Number 5:19-04007-SAC-TJJ
Clerk of the U.S. District Court:

In accordance with D. Kan. Rule 7.1(f), Vivature respectfully brings the following
supplemental authority to the Court’s attention. BCBSKS has asked this Court to apply Texas law
and, specifically, to apply the Texas Citizens Participation Act (“TCPA”), a Texas State statute, to
dismiss Vivature’s entire lawsuit. (Doc. 13 pp. 3-6). On April 8, 2019, Vivature filed an Expedited
Motion to Determine the Applicability of the TCPA with a Memorandum of Law in Support of its
motion. (Doc. 17 and Doc 18) Vivature argued that the TCPA is state procedural law that is not
applicable in federal court. (Doc. 18 p. 6). Moreover, Vivature noted the fact that the majority of
Texas district courts who have considered the TCPA’s applicability in federal diversity cases have
found that it does not apply because it conflicts with the Federal Rules of Civil Procedure. (Doc.
18 pp. 4-6)

On August 23, 2019, the Fifth Circuit held that the TCPA does not apply in Federal Court
diversity cases. The 5" Circuit held that because the TCPA’s burden-shifting framework imposes
additional requirements beyond those found in Rules 12 and 56 and answers the same question as
those rules, the state law cannot apply in federal court. Klocke v. Watson, No. 17-11320 (Sth Cir.)

(opinion attached hereto as Exhibit 1). Furthermore, because the TCPA imposes evidentiary

PARTNERS OF COUNSEL SPECIAL COUNSEL ASSOCIATES DECEASED

N. LARRY BORK? ARTHUR E. PALMER? WESLEY A. WEATHERS? WHITNEY L. CASEMENT ROBERT E. EDMONDS (1932-2001)
NATHAN D. LEADSTROM! GERALD J. LETOURNEAU SUSAN L. MAUCH SAMUEL R. FEATHER

MIRANDA K. CARMONA PATRICK M. SALSBURY ALSO ADMITTED IN MO

TIMOTHY A. SHULTZ? H. PHILIP ELWOOD ?ALSO ADMITTED IN MO, NE & OK
CYNTHIA J. SHEPPEARD RETIRED ALSO ADMITTED IN MO, NE & MN

DAVID P. O’NEAL GERALD L. GOODELL
WAYNE T. STRATTON
 

Case 5:19-cv-04007-HLT-TJJ Document 65 Filed 08/26/19 Page 2 of 2

U.S. District Court Clerk

RE: Case Number 5:19-04007-SAC-TJJ
August 26, 2019

Page 2

 

weighing requirements not found in the Federal Rules, and operates largely without pre-decisional
discovery, it conflicts with those rules. /d. at p. 7-8.
Vivature appreciates the opportunity to bring this supplemental authority, which directly

addresses the issue of the applicability of the TCPA in this case, to the Court’s attention.

Respectfully submitted,

/s Jose M. Portela

Jose M. Portela
jose@beckham-group.com
Blake L. Beckham
blake@beckham-group.com
THE BECKHAM Grovp, P.C.
3400 Carlisle, Suite 550
Dallas, Texas 75204
Telephone: (214) 965-9300
Facsimile: (214) 965-9301

Timothy A. Shultz

tshultz@gseplaw.com

Goodell Stratton Edmonds & Palmer, LLP
515 S. Kansas Ave.

Topeka, KS 66603

Telephone: (785) 233-0593

Facsimile: (785)233-8870

ATTORNEYS FOR PLAINTIFFS
